Citation Nr: 0948153	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  08-37 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a 
stomach/gastrointestinal disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for insomnia.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a shoulder 
disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic headaches.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for muscle spasms.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for numbness of the 
hands and feet, sensitivity to cold, and tremors of the 
hands.

9.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder, to 
include chloracne and a fungal disorder.

10.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sinusitis.

11.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

12.  Entitlement to service connection for residuals of a 
head injury.

13.  Entitlement to service connection for an eye disorder.

14.  Entitlement to service connection for coronary artery 
disease, to include as due to exposure to Agent Orange.  

15.  Entitlement to special monthly compensation based upon a 
need for aid and attendance. 

16.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 decision by the RO in St. Louis, 
Missouri.  Personal hearings were held before an RO Decision 
Review Officer in December 2007, and before the undersigned 
Veterans Law Judge in September 2009.

During and after the hearing, the Veteran submitted 
additional evidence to the Board, along with a waiver of 
initial RO review of this evidence.  The Board accepts this 
additional evidence for inclusion in the record on appeal.  
See 38 C.F.R. §§ 20.800, 20.1304 (2009).

The Board notes that in unappealed decisions dated in June 
1985 and March 1986, the RO previously denied the Veteran's 
claims for service connection for various disabilities 
claimed as due to herbicide exposure.  In the latter 
decision, the RO applied the now invalidated 38 C.F.R. § 
3.311a(d).

In May 1989, arising out of a class action suit filed in 
1987, a U.S. District Court decision invalidated the 
regulations which VA used to evaluate Agent Orange cases. 
[Nehmer v. United States Veterans Administration, 712 F. 
Supp. 1404 (N.D. Cal. 1989).]  The decision effectively 
voided all VA claims denials on or after September 25, 1985, 
that had been based on the invalidated regulations.  In 1991, 
Congress enacted the Agent Orange Act of 1991.  Subsequently, 
the Court in a May 1991 Order approved a Final Stipulation in 
the Nehmer lawsuit, which regarded readjudication of claims 
based on Agent Orange exposure and the effective dates of 
awards.  [Nehmer v. United States Veterans Admin., C.A. No. 
C-86-6160 (TEH) (N. D. Cal. May 20, 1991) (final stipulation 
and order).]  In February and June 1994, new regulations were 
implemented by VA under the Agent Orange Act of 1991, 
creating a presumption of service connection for respiratory 
cancers, among others, on a presumptive basis as due to 
herbicide exposure.

In April 1994, the RO reviewed and denied the Veteran's 
claims of entitlement to service connection for various 
disabilities as due to herbicide exposure, under the new 
regulations and the Agent Orange Act of 1991.  The Veteran 
was notified of this decision and he did not appeal.  The 
Veteran has now filed applications to reopen many of these 
previously denied claims.

In the instant appeal, regardless of how the RO ruled on the 
question of reopening the Veteran's previously denied claims 
for service connection, the Board must determine for purposes 
of jurisdiction whether there is new and material evidence 
sufficient to reopen the claims.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions:  
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. § 1116, the Department 
of Veterans Affairs (VA) will issue regulations through 
notice and comment rule-making procedures to establish the 
new presumptions of service connection for those diseases.  
Those regulations will take effect on that date that a final 
rule is published in the Federal Register.  Until that time, 
VA does not have authority to establish service connection 
and award benefits based upon the planned new presumptions.  
On November 20, 2009, the Secretary of Veterans Affairs 
directed the Board to stay action on all claims for service 
connection that cannot be granted under current law but that 
potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based upon 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era.  As this appeal contains at least one claim 
that may be affected by these new presumptions, the Board 
must stay action on that matter and two intertwined issues in 
accordance with the Secretary's stay.  Once the planned final 
regulations are published, the adjudication of any case or 
claim that has been stayed will be resumed.  

Adjudication of the issues of entitlement to service 
connection for coronary artery disease, a total disability 
compensation rating based on individual unemployability (TDIU 
rating) and special monthly compensation due to a need for 
aid and attendance are deferred pursuant to the stay 
discussed above, and will not be addressed at this time.  See 
Chairman's Memorandum No. 01-09-25, "Stay of Appeals 
Affected by New Herbicide-Related Presumption." 

The issues of service connection for a 
stomach/gastrointestinal disorder, a skin disorder, a 
disability claimed as numbness of the hands and feet, hand 
tremors, and sensitivity to cold (including as secondary to 
herbicide exposure), are addressed in the REMAND portion of 
the decision below and are REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In June 1993, the RO denied the Veteran's claim for 
service connection for bilateral hearing loss, a skin 
disorder, and PTSD; the Veteran was notified of this decision 
and he did not appeal it.

2.  In December 1993, the RO denied the Veteran's claim for 
service connection for PTSD; the Veteran was notified of this 
decision and he did not appeal it.

3.  In April 1994, the RO denied the Veteran's claims for 
service connection for sinusitis, a stomach/gastrointestinal 
disorder, a skin disorder, muscle spasms, numbness of the 
hands and feet, hand tremors, susceptibility to cold, 
headaches, and insomnia; the Veteran was notified of this 
decision and he did not appeal it.

4.  In March 2004, the RO denied the Veteran's claims for 
service connection for a cervical spine disability, a 
shoulder disability, a skin disorder, PTSD, and sinusitis; 
the Veteran was notified of this decision and he did not 
appeal it.

5.  Evidence received since the June 1993 RO decision, when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
for service connection for bilateral hearing loss, and it 
does not raise a reasonable possibility of substantiating the 
claim.

6.  Evidence received since the April 1994 RO decision, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a stomach/gastrointestinal disability, 
and a disability claimed as numbness of the hands and feet, 
hand tremors, and sensitivity to cold (including as secondary 
to herbicide exposure), and it raises a reasonable 
possibility of substantiating the claims.

7.  Evidence received since the April 1994 RO decision, when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
for service connection for insomnia, headaches, and muscle 
spasms, and it does not raise a reasonable possibility of 
substantiating the claims.

8.  Evidence received since the March 2004 RO decision, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a skin disorder, and it raises a 
reasonable possibility of substantiating the claim.

9.  Evidence received since the March 2004 RO decision, when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claims 
for service connection for PTSD, a cervical spine disability, 
sinusitis or a shoulder disability, and it does not raise a 
reasonable possibility of substantiating the claims.


10.  The Veteran does not have residuals of a head injury as 
a result of his active service.

11.  The Veteran does not have an eye disorder as a result of 
his active service.


CONCLUSIONS OF LAW

1. The rating decisions of June 1993, December 1993, April 
1994 and March 2004 are final.  38 U.S.C.A. § 7105 (West 
2002);  38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2009).

2.  New and material evidence has not been received, and the 
claims seeking service connection for PTSD, insomnia, a 
cervical spine disability, a shoulder disability, headaches, 
muscle spasms, sinusitis, and bilateral hearing loss may not 
be reopened.  38 U.S.C.A. § 5108 (West 2002);  38 C.F.R. § 
3.156(a) (2008).

3.  Evidence received since the April 1994 RO decision in 
support of the claims for service connection for a 
stomach/gastrointestinal disability, and a disability claimed 
as numbness of the hands and feet, hand tremors, and 
sensitivity to cold (including as secondary to herbicide 
exposure), is new and material; accordingly, these claims are 
reopened.  38 U.S.C.A. § 5108 (West 2002);  38 C.F.R. § 3.156 
(2009).

4.  Evidence received since the March 2004 RO decision in 
support of the claim for service connection for a skin 
disorder (including as secondary to herbicide exposure), is 
new and material; accordingly, this claim is reopened.  38 
U.S.C.A. § 5108 (West 2002);  38 C.F.R. § 3.156 (2009).

5.  Residuals of a head injury were not incurred in or 
aggravated by the Veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

6.  An eye disorder was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in June,  August, and November 2006.

VA has obtained service treatment records, service personnel 
records, records from the National Archives and Records 
Administration, and records from the Social Security 
Administration (SSA), assisted the appellant in obtaining 
evidence, and afforded the appellant the opportunity to give 
testimony before the RO and the Board.  The Board notes that 
a VA examination has not been scheduled with respect to the 
claim for service connection for residuals of a head injury.  
However, in the absence of a disease, injury or event in 
service and a current condition, a VA examination is not 
required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

As an initial matter, the Board notes that the duty to notify 
and assist with regard to the issue of whether new and 
material evidence has been received has been met to the 
extent necessary to reopen the claims for service connection 
for a stomach/gastrointestinal disorder, a skin disorder, and 
a disability claimed as numbness of the hands and feet, hand 
tremors, and sensitivity to cold (including as secondary to 
herbicide exposure), such that any deficiency in this regard 
is harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993), 4 Vet. App. at 392-94; Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis, peptic ulcers, or 
sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  A disease listed at 38 C.F.R. § 
3.309(e) will be considered to have been incurred in or 
aggravated by service under the circumstances outlined in 
this section, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a).  The records reflect that the Veteran 
served in Vietnam during the Vietnam era.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no evidence of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Type II diabetes mellitus (adult 
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
prostate cancer, chronic lymphocytic leukemia, porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Note 2 states that for 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Chronic peripheral nervous system disorders are among the 
diseases that the Secretary has determined to not be related 
to herbicide exposure.  See Health Outcomes Not Associated 
With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 
32,395 (June 12, 2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

New and Material Evidence

The Veteran's original claims for service connection for a 
stomach/gastrointestinal disorder, PTSD, insomnia, a cervical 
spine disability, a shoulder disability, headaches, a skin 
disorder, muscle spasms, numbness of the hands and feet, cold 
sensitivity, sinusitis, and bilateral hearing loss were all 
previously denied in unappealed rating decisions.  

The prior denials are final, with the exception that the 
claims for service connection may be reopened if new and 
material evidence has been submitted, and if so reopened, the 
claims will be reviewed on a de novo basis.  38 U.S.C.A. §§ 
7105, 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

1.  Stomach/Gastrointestinal Disorder 

The Veteran's original claim for service connection for a 
stomach/gastrointestinal disorder (including as due to Agent 
Orange exposure) was denied by rating decisions dated in June 
1985, March 1986 and most recently in April 1994.  The 
Veteran was notified of this decision by a letter dated in 
April 1994, and he did not appeal.  

That decision is final, with the exception that the claim for 
service connection for a stomach/gastrointestinal disorder 
may be reopened if new and material evidence has been 
submitted.  38 U.S.C.A. §§ 7105, 5108.

Service connection was denied in the April 1994 decision 
because the disability was not shown on VA examination, and 
because the claimed disability was not a presumptive 
herbicide condition under 38 C.F.R. § 3.309(e).

Evidence associated with the file at the time of the prior 
April 1994 rating decision includes service treatment records 
from the Veteran's period of active duty which reflect that 
the Veteran was treated for diarrhea on one occasion in 
November 1966, and treated for an upset stomach in May 1967.  
Subsequent service treatment records are negative for a 
stomach/gastrointestinal disorder.  Additional evidence of 
record at the time of the prior denial also included private 
medical records dated in August 1975 reflecting treatment for 
an active duodenal ulcer.  Also of record was a report of a 
November 1984 Agent Orange examination which shows that 
although the Veteran had many complaints, he did not complain 
of a stomach/gastrointestinal disorder, and such a disability 
was not diagnosed after an abdominal examination was 
performed.  At the time of the decision, the file also 
contained a report of an April 1985 VA examination, which 
reflects that he had no history of stomach or bowel trouble, 
and no abnormalities were found on digestive system 
examination.  The examiner noted a history of stomach 
condition with no abnormalities and no abnormal findings.   

Since the April 1994 RO decision, additional evidence 
includes a November 1999 private medical record from G.D.C., 
D.O., who noted that the Veteran was treated for gastritis 
and gastroneuritis.  In April 2008 he was seen for reports of 
diarrhea for a month.  As the Veteran now has a current 
diagnosis of a stomach/gastrointestinal disorder,  this 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  Hence, the Board finds that new 
and material evidence has been submitted, and the claim for 
service connection for a stomach/gastrointestinal disorder is 
reopened.

2.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

The Veteran's prior claims for service connection for PTSD 
were denied by rating decisions dated in June 1985, June 
1993, August 1993, December 1993, and most recently in March 
2004.  The Veteran was notified of this decision by a letter 
dated in March 2004.  He filed a notice of disagreement in 
May 2004, and a statement of the case was issued in August 
2005.  He did not file a timely substantive appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.  
Hence, that decision is final, with the exception that the 
claim for service connection for PTSD may be reopened if new 
and material evidence has been submitted.  38 U.S.C.A. §§ 
7105, 5108.

Service connection for PTSD was denied in the December 1993 
RO decision on the basis that the Veteran did not serve in 
combat and did not have a diagnosis of PTSD.  Service 
connection for PTSD was denied in the March 2004 decision on 
the basis that the Veteran did not have a verified in-service 
stressor or a diagnosis of PTSD.  

Evidence associated with the file at the time of the prior 
March 2004 rating decision includes service treatment records 
from the Veteran's period of active duty which are negative 
for a psychiatric disorder, a report of an April 1985 VA 
examination which reflects a diagnosis of PTSD based on the 
Veteran's unverified reports of combat experiences in 
Vietnam, and a June 1993 letter by a private physician, 
E.R.S., M.D., who diagnosed PTSD based on the Veteran's 
reports of serving as a sergeant in Vietnam.  The file also 
contained a report of a July 1993 VA psychiatric examination, 
which reflects that the examiner found that the Veteran was 
vague and contradictory throughout the session, and 
determined that the Veteran did not meet the criteria for a 
diagnosis of PTSD.  Evidence of record at the time of the 
prior denial includes the Veteran's reports of being hit in 
the chest with a spent round during service in Vietnam, but 
he stated that although his shirt was torn, he incurred only 
a red mark on his skin.  Private medical records from Dr. C. 
dated in the 1990s reflect treatment for depression.

Evidence of record at the time of the prior final denial also 
included the Veteran's service personnel records, which note 
that he served in Vietnam from September 29, 1966 to October 
16, 1967, and "participated in operations against the Viet 
Cong in the Republic of Vietnam" for the same dates.  He 
received no combat citations.  Personnel records show that 
from September 29, 1966 to November 20, 1966 he was a bugler 
assigned to Headquarters Company, Headquarters Battalion of 
the 1st Marine Division, from November 21, 1966 to November 
26, 1966 he was a bugler assigned to Headquarters Company, 
Headquarters Battalion of the 3rd Marine Division, from 
November 28, 1966 to May 20, 1967 he was a bugler assigned to  
H&S Company III MAF, from May 21, 1967 to September 6, 1967 
he was in the Division Band assigned to Headquarters Company 
Headquarters Battalion of the 3rd Marine Division, and from 
September 7, 1967 to October 16, 1967 he was a motor vehicle 
operator assigned to Serv. Company, Headquarters Battalion, 
3rd Marine Division.  His DD Form 214 reflects a primary 
military occupational specialty of field music bugler, and 
his rank upon separation was lance corporal.  Service 
personnel and medical records are negative for a gunshot 
wound.

Evidence associated with the claims folder after the March 
2004 decision includes: unit records which do not show that 
the Veteran engaged in combat, statements from the Veteran 
regarding his in-service stressors, and hearing transcripts 
from a December 2007 RO hearing and a September 2009 Board 
hearing.  Additional evidence also includes medical records 
from the SSA which reflect that on psychiatric evaluation in 
March 1990, the examiner diagnosed dysthymia, psychoactive 
substance abuse by history, and paranoid personality 
disorder.  On psychiatric evaluation in May 1991, the Veteran 
was diagnosed with dysthymia, polysubstance abuse by history, 
alcohol abuse by history, tobacco dependence, and paranoid 
personality disorder.  The examiner opined that the Veteran's 
depressive symptoms had existed well before 1984, and his 
paranoid personality was a lifelong personality makeup.  On 
psychological evaluation in July 1991, he was diagnosed with 
dysthymia, PTSD, paranoid personality disorder and antisocial 
personality disorder.  The examiner noted that the results 
from the MMPI-2 test were invalid, and it appeared that the 
Veteran was trying to make himself look "crazy" or that he 
was trying to avoid giving any valid information about 
himself.  SSA benefits were awarded to the Veteran in 1991 on 
the basis of dysthymia and paranoid personality disorder, and 
it was determined that he became disabled due to these 
disabilities in June 1989.  An October 2008 VA initial mental 
health note reflects that the Veteran reported that he had 
nightmares since Vietnam.  The Veteran was very angry during 
the session and did not refer to specific events in Vietnam.  
The Axis I diagnosis was rule out PTSD, and the Axis II 
diagnosis was rule out personality disorder not otherwise 
specified.

Since the March 2004 decision, the RO has unsuccessfully 
attempted to verify the Veteran's reported in-service 
stressors by contacting the National Archives and Records 
Administration, and in April 2009, the RO made a formal 
finding that there is insufficient information to corroborate 
the stressors reported by the Veteran.

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denials of this 
claim March 2004 is new, in that it was not previously of 
record, but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim. As noted, 
the basis of denial in March 2004 was that there was no 
evidence of a verified in-service stressor or a diagnosis of 
PTSD based on a verified in-service stressor.

Additional evidence also includes the Veteran's statements 
and testimony to the effect that he incurred PTSD in service, 
which are duplicative of his statements of record at the time 
of the prior final denial.

The evidence received since the March 2004 denial does not 
show that the Veteran has a verified in-service stressor, nor 
does it show that he has been diagnosed with PTSD based on a 
verified stressor since the prior denial.  As this evidence 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim, it cannot serve to 
reopen the claim.

The Board concludes that new and material evidence has not 
been received, and that the criteria for reopening the claim 
seeking service connection for PTSD are not met.


3.  Insomnia

The Veteran's original claim for service connection for 
insomnia was denied by rating decisions dated in March 1986 
and most recently in April 1994.  The Veteran was notified of 
this decision by a letter dated in April 1994, and he did not 
appeal.  

That decision is final, with the exception that the claim for 
service connection for  insomnia may be reopened if new and 
material evidence has been submitted.  38 U.S.C.A. §§ 7105, 
5108.

The Veteran has alternatively contended that his insomnia is 
due to his headaches or to his claimed PTSD.

The claim for service connection for insomnia was denied in 
the April 1994 RO decision because the disability was not 
shown on VA examination, and because the claimed disability 
was not a presumptive herbicide condition under 38 C.F.R. 
§ 3.309(e).

Evidence associated with the file at the time of the prior 
decisions includes service treatment records which are 
negative for insomnia.  An August 1975 private medical record 
from Mason District Hospital reflects that the Veteran 
complained of insomnia, and reported that he drank about a 
quart and a half of coffee every day and a lot of Pepsi cola.  
In February 1986, the Veteran stated that he could not sleep 
due to headaches.  At an April 1985 VA examination, the 
Veteran reported that he had nightmares due to Vietnam 
experiences and could not sleep.  A July 1993 VA social 
survey reflects that the Veteran reported that he rarely 
slept while in Vietnam due to extreme vigilance, and his wife 
reported that he did not sleep for days and days.  

Evidence received since the prior final denial includes 
multiple medical records pertaining to unrelated 
disabilities, which although new, are not relevant.  
Additional evidence also includes the Veteran's statements 
and testimony to the effect that he incurred insomnia in 
service, which are duplicative of his statements of record at 
the time of the prior final denial.


The new evidence does not show that the Veteran has been 
diagnosed with insomnia.  Hence, as the new evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim, it cannot serve to reopen the 
claim.

The Board concludes that new and material evidence has not 
been received, and that the criteria for reopening the claim 
seeking service connection for insomnia are not met.

4.  Cervical Spine Disability

The Veteran contends that he fell or was pushed out of a 
truck during service in Vietnam, and incurred chronic 
disabilities of the neck, head, shoulder, and back as a 
result, although he testified that he did not seek treatment 
for these injuries in service.

The Veteran's original claim for service connection for a 
cervical spine disability was denied by a rating decision 
dated in March 2004.  

The Veteran was notified of this decision by a letter dated 
in March 2004.  He filed a notice of disagreement in May 
2004, and a statement of the case was issued in August 2005.  
He did not file a timely substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.  Hence, that 
decision is final, with the exception that the claim for 
service connection for a cervical spine disability may be 
reopened if new and material evidence has been submitted.  38 
U.S.C.A. §§ 7105, 5108.

The claim for service connection for a cervical spine 
disability was denied in the March 2004 RO decision on the 
basis that service treatment records were negative for the 
condition and post-service medical records showed that he was 
treated for cervical strain after an auto accident.

Evidence associated with the file at the time of the prior 
March 2004 decision includes service treatment records which 
are entirely negative for a cervical spine disability, and 
post-service medical records which are negative for a 
cervical spine disability for many years after service.  A 
report of an April 1985 VA examination reflects that there 
was full range of motion of the cervical spine and a cervical 
spine X-ray study was normal.  Private medical records from 
J.S., MD, reflect treatment for a work-related low back 
injury, but do not reflect treatment for a cervical spine 
disability.  Private medical records from Dr. C. dated in the 
1990s reflect that the Veteran was treated for multiple 
injuries, including neck injuries, from several recent car 
accidents.  He was diagnosed with chronic cervical strain and 
muscle spasms.

Additional evidence associated with the file since the prior 
denial includes medical records from the SSA, which reflect 
that on psychiatric evaluation in March 1990, the Veteran 
reported that he injured his low back at work in 1983, and 
reinjured it again at work.  He also reported that he 
sustained a whiplash injury of his neck in February 1988.  He 
said that 50 percent of his pain was from his neck.  
Additional evidence also includes a November 1995 private 
medical record from K.A.J., MD, who diagnosed cervical 
spondylosis with myelopathy and displacement disc, cervical 
right suspected.  A January 2006 VA outpatient treatment 
record reflects that the Veteran reported that he had lumbar 
and cervical problems, which he attributed to multiple motor 
vehicle accidents.

At a June 1989 examination performed in conjunction with the 
Veteran's application for SSA benefits, the examiner found 
that the Veteran's complaints far exceeded anything found on 
physical examination.  He diagnosed status post auto accident 
with cervical and lumbar sprains - possible residual minor 
myofascitis.  

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denials of this 
claim March 2004 is new, in that it was not previously of 
record, but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim, as it 
does not tend to show that the Veteran incurred a cervical 
spine disability in service. As noted, the basis of denial in 
March 2004 was that there was no evidence of a cervical spine 
injury or disability in service, and that such a disability 
was diagnosed after post-service motor vehicle accidents.


As the additional evidence does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim, it cannot serve to reopen the claim.

The Board concludes that new and material evidence has not 
been received, and that the criteria for reopening the claim 
seeking service connection for a cervical spine disability 
are not met.

5.  Shoulder Disability

The Veteran's original claim for service connection for a 
shoulder disability was denied by a rating decision dated in 
March 2004.  He contends that he fell or was pushed out of a 
truck during service in Vietnam, and incurred chronic 
disabilities of the neck, head, shoulder, and back as a 
result, although he testified that he did not seek treatment 
for these injuries in service.

The Veteran was notified of this decision by a letter dated 
in March 2004.  He filed a notice of disagreement in May 
2004, and a statement of the case was issued in August 2005.  
He did not file a timely substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.  Hence, that 
decision is final, with the exception that the claim for 
service connection for a shoulder disability may be reopened 
if new and material evidence has been submitted.  38 U.S.C.A. 
§§ 7105, 5108.

The claim for service connection for a shoulder disability 
was denied in the March 2004 decision on the basis that 
service treatment records and post-service medical records 
were negative for a diagnosis of a shoulder disability.

Evidence associated with the file at the time of the prior 
March 2004 rating decision included service treatment records 
which are negative for a shoulder injury or disability, and 
post-service VA and private medical records which are 
negative for a diagnosis of a chronic shoulder disability.  
Multiple post-service medical records reflect treatment for 
complaints of neck and back pain after work-related and motor 
vehicle accidents.  A private medical record from Dr. C. 
reflects that the Veteran was seen for complaints of 
degenerative disc disease and also reported problems with his 
shoulder.  A shoulder disability was not diagnosed.  

Evidence received since the prior final denial includes 
multiple medical records pertaining to unrelated 
disabilities, which although new, are not relevant.  
Additional evidence also includes the Veteran's statements 
and testimony to the effect that he incurred a shoulder 
disability in service, which are duplicative of his 
statements of record at the time of the prior final denial.

Additional evidence also includes a December 1998 X-ray study 
of the right shoulder which reflects degenerative change at 
the glenohumeral joint.  A February 1999 private medical 
record from Metropolitan Orthopedics reflects that the 
Veteran complained of neck and shoulder problems for the past 
five years, after a motor vehicle accident.  He complained of 
pain at the top of his shoulders.  On examination, shoulder 
motion was unrestricted, there was no tenderness around the 
shoulder joints, and no evidence of laxity.  A shoulder 
disability was not diagnosed.  

This evidence is new, as it was not previously of record.  
Although the evidence shows current degenerative change in 
the shoulder, it is not material, as it does not tend to show 
that such degenerative change is related to service.  Hence, 
as the new evidence does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim, it cannot 
serve to reopen the claim.

The Board concludes that new and material evidence has not 
been received, and that the criteria for reopening the claim 
seeking service connection for a shoulder disability are not 
met.

6.  Headaches

The Veteran contends that he fell or was pushed out of a 
truck during service in Vietnam, and incurred chronic 
disabilities of the neck, head, shoulder, and back as a 
result, although he testified that he did not seek treatment 
for these injuries in service.


The Veteran's original claim for service connection for 
headaches (including as secondary to herbicide exposure) was 
denied by rating decisions dated in March 1986 and most 
recently in April 1994.  The Veteran was notified of this 
decision by a letter dated in April 1994, and he did not 
appeal.  

That decision is final, with the exception that the claim for 
service connection for  headaches may be reopened if new and 
material evidence has been submitted.  38 U.S.C.A. §§ 7105, 
5108.

The claim for headaches was denied in April 1994 because the 
disability was not shown on VA examination, and because the 
claimed disability was not a presumptive herbicide condition 
under 38 C.F.R. § 3.309(e).

Evidence associated with the file at the time of the prior 
decision includes a September 1967 service treatment record 
reflecting that the Veteran complained of headaches.  He 
reported that he had a concussion after a motorcycle accident 
five years ago, with 30 minutes of unconsciousness.  The 
diagnostic impression was "myotatic" headaches.  Subsequent 
service treatment records are negative for headaches, and a 
chronic headache disorder was not diagnosed.  

A June 1993 letter by a private physician, E.R.S., MD, who 
noted that the Veteran complained of back problems, 
headaches, and skin problems secondary to exposure to Agent 
Orange.  Dr. S. said he was far from convinced of that 
correlation.  He also noted that the Veteran reported that he 
fell out of a troop carrier truck during service in Vietnam, 
landed on his helmet and head, and headaches followed.  Also 
of record was a report of a November 1984 Agent Orange 
examination in which the examiner diagnosed history of 
headaches compatible with migraine attacks.

Evidence received since the prior final denial in April 1994 
includes multiple medical records pertaining to unrelated 
disabilities, which although new, are not relevant.  
Additional evidence also includes the Veteran's statements 
and testimony to the effect that he incurred chronic 
headaches in service, which are duplicative of his statements 
of record at the time of the prior final denial.  A January 
2006 VA outpatient treatment record reflects that the Veteran 
reported that he had problems with headaches, which were now 
resolved.  The Veteran said it had been quite a while since 
he had any problems with headaches.

The new evidence does not show that the Veteran has been 
diagnosed with chronic headaches.  Hence, as the new evidence 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim, it cannot serve to 
reopen the claim.

The Board concludes that new and material evidence has not 
been received, and that the criteria for reopening the claim 
seeking service connection for chronic headaches are not met.

7.  Skin Disorder (to include chloracne and a fungal 
disorder)

The Veteran's prior claims for service connection for a skin 
disorder (including as secondary to herbicide exposure) were 
denied by rating decisions dated in June 1985, March 1986, 
June 1993, April 1994 and March 2004.

The Veteran was notified of this latter decision by a letter 
dated in March 2004.  He filed a notice of disagreement in 
May 2004, and a statement of the case was issued in August 
2005.  He did not file a timely substantive appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.  
Hence, that decision is final, with the exception that the 
claim for service connection for a skin disorder may be 
reopened if new and material evidence has been submitted.  38 
U.S.C.A. §§ 7105, 5108.

In the March 2004 decision, the RO denied service connection 
for a skin disorder on the basis that there was no evidence 
of a current chronic skin disorder.

Evidence associated with the file at the time of the prior 
March 2004 rating decision included service treatment records 
which are negative for a skin disorder, and a report of a 
November 1984 Agent Orange examination in which the examiner 
diagnosed tinea pedis, tinea cruris, dyshidrotic eczema of 
the feet, and "pseudofolliculitis barbae since Agent Orange 
exposure."  On VA examination in April 1985, the examiner 
diagnosed history of fungal skin disease without any 
significant findings at this time.

Also of record was a June 1993 letter by a private physician, 
E.R.S., MD, who noted that the Veteran complained of back 
problems, headaches, and skin problems secondary to exposure 
to Agent Orange.  Dr. S. said he was far from convinced of 
that correlation.

Evidence received since the March 2004 decision includes a 
May 2006 VA dermatology consultation note which reflects that 
the Veteran reported that he had dermatitis and rashes since 
service in Vietnam.  The examiner diagnosed onychomycosis, 
tinea pedis, and tinea cruris.  A February 2009 private 
dermatology note from D.R.F., MD, reflects that the Veteran 
reported that he had itchy red spots on his face and neck, as 
well as a rash on his groin and feet.  The diagnoses were 
folliculitis/acne, tinea cruris and tinea pedis.  S.Z., MD 
agreed that the head and neck skin disorder was a 
folliculitis.  Additional evidence also includes a photocopy 
of a handwritten letter apparently from the Veteran to his 
parents, dated in October 1967, which references an infection 
on his face; the attached photocopy of an envelope has no 
postmark.  Also enclosed was a color photocopy of unlabeled 
photographs of a soldier (apparently the Veteran) with what 
appears to be facial acne.

As noted above, the claim was previously denied as there was 
no evidence of a current chronic skin disorder.  As the 
Veteran now has current diagnoses of multiple skin disorders, 
and has submitted a letter, which is presumed to be credible, 
showing that he complained of skin problems in service,  this 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  Hence, the Board finds that new 
and material evidence has been submitted, and the claim for 
service connection for a skin disorder is reopened.


8.  Muscle Spasms

The Veteran's original claim for service connection for 
muscle spasms (including as secondary to herbicide exposure) 
was denied by a rating decision dated in March 1986 and most 
recently in April 1994.  The Veteran was notified of this 
decision by a letter dated in April 1994, and he did not 
appeal.  

That decision is final, with the exception that the claim for 
service connection for  muscle spasms may be reopened if new 
and material evidence has been submitted.  38 U.S.C.A. §§ 
7105, 5108.

The claim for service connection for muscle spasms was denied 
in the April 1994 decision because the disability was not 
shown on VA examination, and because the claimed disability 
was not a presumptive herbicide condition under 38 C.F.R. 
§ 3.309(e).

Evidence associated with the file at the time of the prior 
April 1994 decision included service treatment records that 
are negative for muscle spasms.  Post-service private medical 
records reflect treatment for disabilities of the cervical 
and lumbar spine related to work injuries or automobile 
accidents.  A January 1977 private medical record from Dr. S. 
reflects that the Veteran reported that he injured his back 
in November 1976.  Some of the treatment records reflect that 
he had muscle spasms of the back and neck.  Private medical 
records from Dr. C. dated from 1994 to 1995 reflects that he 
diagnosed the Veteran with long-term injuries from multiple 
car wrecks in 1994 and 1995.  He noted that the Veteran had 
chronic cervical and lumbar strain with muscle spasm.

Evidence associated with the file since the prior April 1994 
decision includes multiple medical records pertaining to 
unrelated disabilities, which although new, are not relevant.  
Additional evidence also includes the Veteran's statements 
and testimony to the effect that he incurred muscle spasms in 
service, which are duplicative of his statements of record at 
the time of the prior final denial.

The new evidence does not show that the Veteran has been 
diagnosed with a chronic disability involving muscle spasms 
that are related to service.  Hence, as the new evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim and does not raise a reasonable possibility of 
substantiating the claim, it cannot serve to reopen the 
claim.

The Board concludes that new and material evidence has not 
been received, and that the criteria for reopening the claim 
seeking service connection for muscle spasms are not met.

9.  Numbness of the Hands and Feet, Tremors of the Hands, and 
Sensitivity to Cold

The Veteran's original claim for service connection for 
numbness of the hands and feet, hand tremors, and sensitivity 
to cold (including as secondary to herbicide exposure), was 
denied by a rating decision dated in March 1986 and most 
recently in April 1994.  The Veteran was notified of this 
decision by a letter dated in April 1994, and he did not 
appeal.  

That decision is final, with the exception that the claim for 
service connection for  numbness of the hands and feet, hand 
tremors, and sensitivity to cold may be reopened if new and 
material evidence has been submitted.  38 U.S.C.A. §§ 7105, 
5108.

The claim for service connection for numbness of the hands 
and feet, tremors of the hands, and sensitivity to cold was 
denied in the April 1994 decision because the disabilities 
were not shown on VA examination, and because the claimed 
disability was not a presumptive herbicide condition under 
38 C.F.R. § 3.309(e).

Evidence associated with the file at the time of the prior 
April 1994 decision 
A report of an April 1985 VA examination reflects that the 
Veteran reported that his extremities bothered him when it 
was cold.  On examination, the hands and feet were normal.  A 
disability of the hands and feet was not diagnosed.  Private 
medical records from Dr. C. reflect that in September 1995, 
he was diagnosed with bilateral carpal tunnel syndrome.


Additional evidence associated with the file since the prior 
denial includes a November 1995 private medical record from 
K.A.J., MD, who diagnosed cervical spondylosis with 
myelopathy and displacement disc, cervical right suspected, 
bilateral median and ulnar neuropathy, and peripheral 
superficial radial neuropathy, right.  By a letter dated in 
August 2005, Dr. C. opined that it was more likely than not 
that the Veteran's neuropathy and claudication were caused by 
Agent Orange exposure.

As noted above, the claim was previously denied as there was 
no evidence of numbness of the hands and feet, hand tremors, 
and sensitivity to cold.  As the Veteran now has current 
diagnoses of neuropathy of the hands, and there is a 
competent medical opinion by a private physician linking 
neuropathy and claudication to service, the Board finds that 
this evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  Hence, the Board finds that new 
and material evidence has been submitted, and the claim for 
service connection for numbness of the hands and feet, hand 
tremors, and sensitivity to cold (including as secondary to 
herbicide exposure) is reopened.

10.  Sinusitis

The Veteran's prior claims for service connection for 
sinusitis (including as secondary to herbicide exposure) were 
denied by rating decisions dated in June 1985, March 1986, 
June 1993, April 1994 and March 2004.

The Veteran was notified of this latter decision by a letter 
dated in March 2004.  He filed a notice of disagreement in 
May 2004, and a statement of the case was issued in August 
2005.  He did not file a timely substantive appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.  
Hence, that decision is final, with the exception that the 
claim for service connection for sinusitis may be reopened if 
new and material evidence has been submitted.  38 U.S.C.A. §§ 
7105, 5108.

The claim for service connection for sinusitis was denied in 
the April 1994 decision on the basis that the condition was 
not found on VA examination and was not a presumptive 
herbicide condition under 38 C.F.R. § 3.309(e).  The claim 
for service connection for sinusitis was denied in the March 
2004 decision on the basis that new and material evidence had 
not been submitted to reopen the claim, as the recently 
submitted evidence was negative for sinusitis.

Evidence associated with the file at the time of the prior 
March 2004 rating decision included service treatment 
records, which reflect that on entry into military service, 
an October 1965 report of medical history reflects that the 
Veteran gave a history of sinusitis and hay fever.  His 
sinuses were listed as normal on entrance examination in 
October 1965.  Service treatment records are negative for 
treatment or diagnosis of sinusitis.  On Agent Orange 
examination in November 1984, sinusitis was not diagnosed.  
On VA examination in April 1985, a sinus X-ray study was 
negative.  The examiner diagnosed history of sinusitis, 
tendency for nose to drip frequently.

Additional evidence received subsequent to the March 2004 
decision includes a June 1997 letter by C.F.E., MD, who 
diagnosed minimal sinusitis, which he felt was not related to 
Agent Orange exposure.  Dr. E. subsequently performed 
nasoseptal reconstruction on the Veteran in June 1997.  A 
January 2006 VA outpatient treatment record reflects that the 
Veteran was diagnosed with chronic sinusitis.  A June 2006 
ENT consultation reflects that a computed tomography scan of 
the sinuses showed bilateral maxillary sinus mucus retention 
cyst versus polyps versus thick fluid and air-fluid levels, 
and a diagnostic assessment of post-nasal drip.

Additional evidence also includes the Veteran's statements 
and testimony to the effect that he incurred sinusitis in 
service, which are duplicative of his statements of record at 
the time of the prior final denial.

This evidence is new, as it was not previously of record.  
Although the evidence shows current sinusitis, it is not 
material, as it does not tend to show that sinusitis is 
related to service.  Hence, as the new evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim, it cannot serve to reopen the 
claim.

The Board concludes that new and material evidence has not 
been received, and that the criteria for reopening the claim 
seeking service connection for sinusitis are not met.

11.  Bilateral Hearing Loss

The Veteran's original claim for service connection for 
bilateral hearing loss was denied by a rating decision dated 
in June 1993.  The Veteran was notified of this decision by a 
letter dated in June 1993, and he did not appeal.  

That decision is final, with the exception that the claim for 
service connection for  bilateral hearing loss may be 
reopened if new and material evidence has been submitted.  38 
U.S.C.A. §§ 7105, 5108.

The claim for service connection for bilateral hearing loss 
was denied in the June 1993 rating decision on the basis that 
impaired hearing was noted on service entrance medical 
examination, and that the evidence did not show the condition 
was aggravated by service, as similar audiometric findings 
were shown on separation examination.

Evidence associated with the file at the time of the prior 
June 1993 decision includes an October 1965 enlistment 
examination report, which reflects that audiometric testing 
revealed right ear decibel thresholds of -5, -10, -10, -5, 
and 45, and left ear decibel thresholds of -5, -10, -10, 0, 
and 45, at the respective frequencies of 500, 1000, 2000, 
3000, and 4000 hertz.  Audiometric testing on separation 
examination in October 1967 revealed right ear decibel 
thresholds of 0, -5, -10, 0, and 50, and left ear decibel 
thresholds of 0, 0, -10, 20, and 50, at the respective 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  Also 
of record was an October 1992 private medical record 
reflecting that the Veteran reported that he had bilateral 
hearing loss since service discharge, and which reflects that 
audiometric testing was performed, indicating hearing loss.

Evidence associated with the file since the June 1993 rating 
decision reflects that the Veteran has hearing loss.  See 
September 2006 VA audiology note.  This evidence is not new, 
as it merely reflects the continued existence of bilateral 
hearing loss, and does not tend to show that the condition 
was incurred in or aggravated by service.  

Additional evidence also includes the Veteran's statements 
and testimony to the effect that he incurred bilateral 
hearing loss in service, which are duplicative of his 
statements of record at the time of the prior final denial.

Hence, as the new evidence does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim, it cannot serve to reopen the claim.

The Board concludes that new and material evidence has not 
been received, and that the criteria for reopening the claim 
seeking service connection for bilateral hearing loss are not 
met.

Service Connection

1.  Residuals of a Head Injury

The Veteran contends that he fell or was pushed out of a 
truck during service in Vietnam, and incurred chronic 
disabilities of the neck, head, shoulder, and back as a 
result, although he testified that he did not seek treatment 
for these injuries in service.

On entrance examination in October 1965, the Veteran's head 
was listed as normal.  He is therefore presumed to be in 
sound condition upon entry into service, as a disability of 
the head was not noted on entrance examination.  

In this regard, the Board notes that a veteran will be 
presumed to have been in sound condition when examined, 
accepted, and enrolled in service, except as to defects, 
infirmities, or disorders noted at entrance into service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted. When no preexisting condition 
is noted upon entry into service, the veteran is presumed to 
have been sound upon entry and then the burden falls on the 
government to rebut the presumption of soundness.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Rebutting the 
presumption of soundness requires that VA show by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A September 1967 service treatment record reflects that the 
Veteran complained of headaches, which caused blurred vision 
and a groggy feeling.  He also denied visual prodrome or 
nausea with headache; he described vague scotomata in the 
peripheral vision fields unrelated to headache.  He reported 
that he had a concussion after a motorcycle accident five 
years ago, with 30 minutes of unconsciousness.  The 
diagnostic impression was "myotatic" headaches.  Service 
treatment records are negative for complaints or treatment of 
a head injury, and are negative for any treatment for 
injuries received after falling out of a truck (as alleged by 
the Veteran).  

Post-service medical records are negative for a diagnosis of 
head injury residuals, including on VA examinations in 
November 1984 and April 1985.  On VA examination in April 
1985, an examination of the Veteran's head was negative.

A June 1993 letter by a private physician, E.R.S., MD, who 
noted that the Veteran reported that he fell out of a troop 
carrier truck during service in Vietnam, landed on his helmet 
and head, and said that headaches followed.  He also noted 
that the Veteran complained of back problems, headaches, and 
skin problems secondary to exposure to Agent Orange.  Dr. S. 
said he was far from convinced of that correlation.  

In this regard, the Board notes that the Veteran is 
essentially asserting that he has headaches due to a head 
injury in service, and that that issue is being adjudicated 
separately in this decision (see above).  It does not appear 
that the Veteran has identified any subjective or objective 
residuals of a head injury other than headaches.

The Board notes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Although the Veteran has contended that he has 
residuals of a head injury, service connection for this 
claimed disability is not warranted in the absence of proof 
of a current disability.

Therefore, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
residuals of a head injury, and the appeal must therefore be 
denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

2.  Eye Disorder 

The Veteran essentially contends that he has blurred vision 
due to an incident in which he fell or was pushed out of a 
truck during service in Vietnam.  The Veteran testified that 
he did not seek treatment for injuries he reportedly received 
in this incident.

A September 1967 service treatment record reflects that the 
Veteran complained of headaches, which caused blurred vision 
and a groggy feeling.  He also denied visual prodrome or 
nausea with headache; he described vague scotomata in the 
peripheral vision fields unrelated to headache.  He reported 
that he had a concussion after a motorcycle accident five 
years ago, with 30 minutes of unconsciousness.  The 
diagnostic impression was "myotatic" headaches.  An eye 
disability was not diagnosed in service.  On separation 
examination, his vision was 20/20 bilaterally.

On Agent Orange examination in November 1984, the Veteran 
complained of headaches preceded by a visual aura.  On 
examination, the Veteran's eyes were normal.  The examiner 
diagnosed history of headaches compatible with migraine 
attacks, and did not diagnose an eye disorder.

On VA examination in April 1985, no abnormalities were noted 
on examination of the Veteran's eyes, and an eye disorder was 
not diagnosed.

A June 2006 VA ophthalmic examination reflects that the 
Veteran complained of reduced vision in the past five or six 
years.  On examination, his visual acuity was 20/20 in the 
right eye, and 20/40 in the left eye.  The examiner diagnosed 
meibomium gland dysfunction and mild bilateral cataracts.  
The examiner also diagnosed a corneal scar in the left eye 
due to trauma in 1999.

The law provides that refractive errors of the eyes are 
congenital or developmental defects and are not a disease or 
injury within the meaning of applicable legislation. In the 
absence of superimposed disease or injury, service connection 
may not be allowed for refractive error of the eyes, 
including myopia, presbyopia, and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection. 38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA 
regulations specifically prohibit service connection for 
refractive errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).  The 
Veteran's refractive error of the left eye is not a disorder 
capable of service connection.

There is no medical evidence linking the Veteran's current 
eye disorders with service. 

The Veteran is competent to report that he experiences blurry 
vision.  However, he cannot provide a competent opinion that 
his blurry vision is causally related to service.  The 
evidence of the passage of so many post-service years before 
documentation of eye disorders, the fact that his eyes were 
normal on VA examinations in 1984 and 1985 contradict his 
assertions that he has had an eye disorder since separation 
in 1967, and, therefore, the statements that he has had a 
continuity of symptomatology since service are not credible 
and carry no probative weight.  See Buchanan v. Nicholson, 
supra; Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000). 

In summary, the record fails to show competent and probative 
evidence of an eye disorder in service or for many years 
thereafter, and the preponderance of the evidence is against 
a finding that the condition is due to or aggravated by 
service. Therefore, the Board finds that the preponderance of 
the evidence is against the claim, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence having been received, the claim for 
service connection for a stomach/gastrointestinal disorder 
(including as secondary to herbicide exposure) is reopened; 
to this extent only the appeal is granted.

The application to reopen a claim for service connection for 
PTSD is denied.

The application to reopen a claim for service connection for 
insomnia is denied.

The application to reopen a claim for service connection for 
a cervical spine disability is denied.

The application to reopen a claim for service connection for 
a shoulder disability is denied.

The application to reopen a claim for service connection for 
headaches is denied.

New and material evidence having been received, the claim for 
service connection for a skin disorder (including as 
secondary to herbicide exposure) is reopened; to this extent 
only the appeal is granted.


The application to reopen a claim for service connection for 
muscle spasms is denied.

New and material evidence having been received, the claim for 
service connection for numbness of the hands and feet, hand 
tremors, and sensitivity to cold (including as secondary to 
herbicide exposure) is reopened; to this extent only the 
appeal is granted.

The application to reopen a claim for service connection for 
sinusitis is denied.

The application to reopen a claim for service connection for 
bilateral hearing loss is denied.

Service connection for residuals of a head injury is denied.

Service connection for an eye disorder is denied.


REMAND

After a review, the Board observes that additional 
development is necessary in this case prior to adjudication 
of the claims for service connection for a 
stomach/gastrointestinal disorder, a skin disorder, and a 
disability claimed as numbness of the hands and feet, hand 
tremors, and sensitivity to cold (including as secondary to 
herbicide exposure) on the merits.

In light of the Veteran's in-service treatment for diarrhea 
and an upset stomach in service, and the recent diagnoses of 
gastritis and gastroneuritis, and the Veteran's statements 
that he has had gastrointestinal symptoms since service, the 
Board finds that a VA examination is needed for an opinion as 
to whether any current stomach/gastrointestinal disorder is 
related to the gastrointestinal symptoms experienced in 
service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Similarly, the Board 
finds that a medical examination is necessary to determine 
the etiology of any current skin disorders and any current 
disorder of the hands and feet.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA and private 
treatment records dating since January 
2009.

2.  Schedule the Veteran for an 
appropriate VA examination(s) to determine 
the current nature and likely etiology of 
any current stomach/gastrointestinal 
disorder,  skin disorder, and a disability 
claimed as numbness of the hands and feet, 
hand tremors, and sensitivity to cold 
(including as secondary to herbicide 
exposure).

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination(s).  Based on the 
examination and review of the record, to 
include the Veteran's assertion that he 
has suffered these conditions since 
service, the examiner is asked to answer 
the following questions:

(a) Does the Veteran currently have any 
current stomach/gastrointestinal disorder, 
skin disorder, and/or a disability claimed 
as numbness of the hands and feet, hand 
tremors, and sensitivity to cold?

(b) Does the evidence of record show that 
it is at least as likely as not that any 
current stomach/gastrointestinal disorder, 
skin disorder, and/or a disability claimed 
as numbness of the hands and feet, hand 
tremors, and sensitivity to cold had its 
onset in service?

A rationale for all opinions expressed 
should be provided. If the examiner cannot 
reach a conclusion without resorting to 
speculation, it should be so stated in the 
examiner's report(s).

3.  Thereafter, please readjudicate the 
claims.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


